THE THIRTEENTH COURT OF APPEALS

                                    13-13-00367-CV


                             IN THE INTEREST OF L.J.M.


                                   On Appeal from the
                      256th District Court of Dallas County, Texas
                             Trial Cause No. DF-06-02587


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

July 3, 2014